DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both the metal stack  and the sacrificial layer (see figure 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In [0066] – [0068], “metal stack 120” should be --metal stack 130--.  
In [0066], “wordline 225” is not shown in figure 15 as described. 
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/15/21 and 10/11/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (WO 2018/195423).
As to claim 1, Kang teaches a method of forming an electronic device (fig. 6A-6C), the method comprising: forming an opening (630) through a metal stack comprising alternating layers of a first material layer (610) and a metal layer (620, fig. 6A, [0056] – [0057]); and selectively nitridating the metal layer through the opening to form a nitridated region (625, fig. 6C, [0070] – [0071]).
As to claim 2, Kang further teaches the metal stack is formed on one or more of a substrate, a semiconductor layer, and a sacrificial layer (605, fig. 6A, [0056]).
As to claim 8, Kang further teaches the nitridated region has a thickness in a range of from about 0.1 nm to about 10 nm (fig. 6C, [0059], the etching of the recess is filled with the nitride region, thus its thickness is the thickness of the nitride region).
As to claim 9, Kang further teaches the nitridated region protrudes into the opening (Fig. 7B).
As to claim 10, Kang further teaches the nitridated region is recessed from the opening (fig. 6C).
As to claim 11, Kang further teaches the metal layer comprises one or more of tungsten (W), molybdenum (Mo), tantalum (Ta), ruthenium (Ru), niobium (Nb), osmium (Os), zirconium (Zr), iridium (Ir), rhenium (Re), titanium (Ti), and the like ([0070]).
As to claim 12, Kang further teaches the first material layer comprises one or more of tungsten (W), molybdenum (Mo), tantalum (Ta), niobium (Nb), osmium (Os), zirconium (Zr), iridium (Ir), rhenium (Re), titanium (Ti), titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), molybdenum nitride (MoN), zirconium nitride (ZrN), silicon oxide (SiO2), ruthenium oxide (RuOx), iridium oxide (IrOx), tungsten oxide (WOx), silicon nitride (SiN), and the like ([0070]).
As to claim 13, Kang further teaches the nitridated region comprises one or more of tungsten nitride (WN), molybdenum nitride (MoN), tantalum nitride (TaN), ruthenium nitride (RuN), niobium nitride (NbN), osmium nitride (OsN), zirconium nitride (ZrN), iridium nitride (IrN), rhenium nitride (ReN), titanium nitride (TiN), and the like ([0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Song (US 2020/0185408).
As to claim 3, Kang does not teach forming a bitline in the opening. However, these are memory openings ([0057]) which will be filled with bit lines. Song teaches forming a bitline (fig. 1C-1 or 1C-2) in a memory opening, wherein forming the bitline comprises: depositing a first oxide channel layer (212) in the opening; depositing a nitride channel layer (210) on the first oxide channel layer; depositing a second oxide channel layer (208) on the nitride channel layer; forming a poly-silicon layer (206) in the opening on the second oxide channel layer; and forming a bitline pad (214) in the poly-silicon layer ([0061] and [0063]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the bitline of Song with the device of Kang so as to use an industrially tested and accepted method of making a bitline.
As to claim 4, Kang in view of Song further teach depositing an oxide layer (60a) on a top surface of the metal stack prior to forming the opening (Song, [0047]).
As to claim 5, Kang in view of Song further teach depositing an interlayer dielectric on a top surface of the oxide layer and the bitline pad (Song, fig. 2, shown in expanded form without the ILD but it would obviously be there for protection and stability purposes).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Park (US 2008/0136040).
As to claims 6 and 7, Kang does not teach selectively nitridating the metal layer comprises annealing the metal stack in an atmosphere of ammonia (NH3) and wherein the annealing is performed at a temperature in a range of from about 400°C to about 1000°C. However, nitriding a metal in an ammonia atmosphere and in the claimed temperature range is known in the art (see Park [0016]) and would have been obvious so as to easily and reliably nitridated a metal.

Claims 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang.
As to claim 14, Kang does not explicitly teach word line contacts. However, this is a 3D memory device (see abstract), which obviously has word lines, as they are a standard part of memory devices. It is also obvious, if not inherent, that there would be word line contacts to connect to the word lines. Since contacts are typically formed simultaneously using BEOL processes, it would have been obvious to form the word line contacts in the same manner. That said, the materials used for said contacts is typically copper (and other metals). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use copper (or any other commonly known and used metal) to form the word line contacts so as to use an industrially tested and accepted method of forming a contact.
As to claim 19, Kang teaches a processing tool (100, fig. 1) comprising: a central transfer station comprising a robot configured to move a wafer; a plurality of process stations, each process station connected to the central transfer station and providing a processing region separated from processing regions of adjacent process stations, the plurality of process stations comprising a nitridation chamber; and a controller connected to the central transfer station and the plurality of process stations, the controller configured to activate the robot to move the wafer between process stations, and to control a process occurring in each of the process stations (figs. 1 and 5, [0026] – [0028], although a controller is not explicitly taught, use of one is obvious if not inherent).
As to claim 20, Kang further teaches the nitridation chamber is an annealing chamber ([0081], it is performed under raised temperatures).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekhar (US 11,049,880).
As to claim 15, Rajashekhar teaches a semiconductor memory device (figs. 27A and 27B) comprising: a metal stack comprising alternating first material layers (32) and metal layers (46) in a first portion (300) of the semiconductor memory device (fig. 27A, col. 23:4-7); a memory stack in a second portion (100) of the semiconductor memory device, the memory stack comprising alternating first material layers (32) and wordlines (46) comprising a metal layer (col. 20:24-45), a plurality of bitlines (160/162/163) extending through the memory stack (col. 20:24-45); and wordline contacts (86) extending from a top surface of the wordlines (Fig. 27A, col. 23:49-57).
Rajashekhar  does not teach the metal layer of the wordlines comprises a metal nitridated region. However, Kang teaches nitriding the metal layer of a wordline (fig. 6A-6C, [0071]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to nitride the metal layer of the wordline as taught by Kang so as to “more readily produce” the NAND structure (Kang, [0072]).
As to claim 16, Rajashekhar in view of Kang further teach the metal layer comprises one or more of tungsten (W), molybdenum (Mo), tantalum (Ta), ruthenium (Ru), niobium (Nb), osmium (Os), zirconium (Zr), iridium (Ir), rhenium (Re), titanium (Ti), and the like (Kang, [0070]).
As to claim 17, Rajashekhar in view of Kang further teach the first material layer comprises one or more of tungsten (W), molybdenum (Mo), tantalum (Ta), niobium (Nb), osmium (Os), zirconium (Zr), iridium (Ir), rhenium (Re), titanium (Ti), titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), molybdenum nitride (MoN), zirconium nitride (ZrN), silicon oxide (SiO2), ruthenium oxide (RuOx), iridium oxide (IrOx), tungsten oxide (WOx), silicon nitride (SiN), and the like (Kang, [0070]).
As to claim 18, Rajashekhar in view of Kang are silent on the material of the word line contacts. However, contacts are typically formed using BEOL processes. It would have been obvious to form the word line contacts in the same manner. That said, the materials used for said contacts is typically copper (and other metals). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use copper (or any other commonly known and used metal) to form the word line contacts so as to use an industrially tested and accepted method of forming a contact

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
6/22/22